Citation Nr: 0937422	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-16 985A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 40 percent for thoracic 
outlet syndrome, left upper extremity.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to June 2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  



FINDINGS OF FACT

1.  The Veteran's thoracic outlet syndrome, left upper 
extremity, is characterized by severe incomplete paralysis.

2.  The Veteran's left upper extremity is his dominant 
extremity. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for thoracic outlet 
syndrome, left upper extremity, have been reasonably met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.59, 
4.71a, Diagnostic Codes 8510 & 8610 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2006, 
October 2006 and May 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran is claiming entitlement to a rating in excess of 
40 percent for his thoracic outlet syndrome, left upper 
extremity.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran initially claimed entitlement to service 
connection for thoracic outlet syndrome, left upper 
extremity, in June 2002, shortly after being released from 
active service.  A May 2002 rating decision, issued while the 
Veteran was still in service, granted service connection for 
left ulnar nerve entrapment with decreased strength, left 
hand, and assigned a 30 percent rating effective from June 
23, 2002, the day following the Veteran's release from active 
service.  The Veteran filed for an increased rating for this 
condition in May 2006, and a September 2006 rating decision 
granted a 40 percent rating effective from October 9, 2005, 
based on a VA examination which indicated severe incomplete 
paralysis of left upper extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 8510.  

In October 2006 the Veteran requested reconsideration of that 
rating.  A February 2007 rating decision continued the 40 
percent rating for the Veteran's thoracic outlet syndrome, 
left upper extremity.  The Veteran submitted a Notice of 
Disagreement (NOD) in May 2007.  The RO issued a Statement of 
the Case (SOC) later that month and in June 2007 the Veteran 
filed his Substantive Appeal (VA Form 9).  Since then the RO 
has issued several Supplemental Statements of the Case (SSOC) 
and has continued to deny the Veteran's claim.  

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group (fifth and sixth cervicals).  
Diagnostic Code 8510 provides that mild incomplete paralysis 
is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
on the minor side; and severe incomplete paralysis is rated 
40 percent on the major side and 30 percent on the minor 
side; and severe incomplete paralysis is rated 50 percent 
disabling on the major side and 40 percent on the minor side.  
Complete paralysis, with all shoulder and elbow movement lost 
or severely affects, and hand and wrist movement not 
affected, is rated 70 percent disabling on the major side and 
60 percent on the minor side.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictures 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence in this case consists of private 
treatment records, VA treatment records, VA examinations, 
articles submitted by the Veteran and statements made by the 
Veteran and various family members.  

VA treatment reports from December 2006 indicate that ht left 
arm was quite weak with numbness.  Deep tendon reflexes were 
intact and there was full, active range of motion of the 
extremity.  There was decreased sensation noted.  The Veteran 
indicated that he was treated at a private facility with 
physical therapy and that he takes Neurotin for the 
condition.  

Additional VA treatment reports from January 2007 indicate 
that movement of the Veteran's left upper extremity was slow 
and mildly labored.  Hand coordination on the left extremity 
was significantly below normal, lifting ability was well 
below average and grip strength was nearly absent.  Both two-
point discrimination and light touch were absent in the left 
hand.  The examiner stated that the Veteran appeared to have 
lost protective sensation in the left upper extremity.  

A January 2007 VA examination report indicated that the 
Veteran reported numbness involving the entire left upper 
extremity.  He stated that he was unable to use his left arm 
in day-to-day activities such as holding onto objects and 
picking up his children.  He also indicated that he drops 
objects.  Sensory abnormalities were noted throughout the 
left upper extremity.  There was impairment of grasp and 
ability to lift compared to the right upper extremity.  The 
Veteran indicated that he was receiving stretching and deep 
tissue massage for the condition about once a week which was 
providing some relief.  There was no evidence of local 
muscular atrophy, but Addison's test was positive for 
thoracic outlet with absent sensation noted.  

Most recently, in October 2008 the Veteran was provided an 
additional VA examination.  During that examination the 
examiner characterized the Veteran's condition as severe 
incomplete paralysis.  Movement of the left upper extremity 
was slow, strength was dramatically decreased and two-point 
discrimination and light touch sensation were absent.  The 
examiner determined that the Veteran suffered from left upper 
extremity paresthesia with marked loss of sensation, decrease 
in power and loss of fine motor skills.  The diagnosis was 
severe, left, dominant, thoracic outlet compressive syndrome 
with incomplete paralysis and significant functional loss. 

The Veteran's primary contention is that the rating assigned 
for his thoracic outlet syndrome, left upper extremity, was 
incorrectly based on evidence that the Veteran's right upper 
extremity was the dominant extremity.  The Veteran contends 
that the evidence more accurately supports a finding that the 
Veteran's left upper extremity is dominant.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  

In his May 2007 Notice of Disagreement the Veteran stated 
that before his left arm injury he wrote left-handed and that 
only since that injury he has learned how to write with his 
right hand.  In his June 2007 Substantive Appeal the Veteran 
further stated that he attended a Catholic school where the 
nuns there required him to do everything with his right hand, 
but that he was naturally inclined to use his left.  The 
Veteran also submitted August 2007 statements from both his 
mother and father stating that the Veteran was left-handed.  
Also in August 2007 the Veteran took part in a hearing with a 
Decision Review Officer.  During this hearing the Veteran 
provided further anecdotal evidence that his left extremity 
was in fact dominant.

Most importantly, during the Veteran's October 2008 VA 
examination the examiner determined that the Veteran was 
ambidextrous, with the left hand dominant for eating and 
writing.  He stated that during service the Veteran used his 
right hand for shooting and throwing, but that the left upper 
extremity was the dominant one.  

Based on the foregoing medical and lay evidence, the Board 
finds that an increase to a 50 percent rating for the 
Veteran's thoracic outlet syndrome, left upper extremity, is 
appropriate under Diagnostic Code 8510.  The evidence 
presented indicates that the Veteran has severe incomplete 
paralysis of his left upper extremity and that the left upper 
extremity is his dominant extremity.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the displayed 
level of disability is contemplated by the 60 percent 
disability rating now assigned.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 




ORDER

Entitlement to a 50 percent rating for thoracic outlet 
syndrome, left upper extremity, is granted, subject to the 
laws and regulations governing the payment of VA benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


